Citation Nr: 1220194	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  08-26 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected right knee and right foot disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from June 1975 to June 1978 and from October 1979 to May 1987.   
This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a low back disorder.  The Veteran appealed the RO's January 2008 rating action to the Board. 

The Board notes that by a March 2003 rating action, the RO denied service connection for a low back disability, to include on a secondary basis.  The Veteran was informed of the RO's decision in April 2003, along with his appellate rights.  As the Veteran did not file a timely Notice of Disagreement with the RO's March 2003 rating action, it became final.  38 C.F.R. § 7105 (West 2002).  However, in September 2007, the RO received, in part, additional relevant service treatment records (STRs), dated in August 1977, following the previous denial of entitlement to service connection for a low back disability.  As these relevant STRs were not of record at the time of the RO's final March 2003 rating action, new and material evidence is not needed to reopen the claim.  Rather, the claim is reviewed de novo.  See 38 C.F.R. § 3.156(c) (2011).  Accordingly, the issue on appeal has been recharacterized as noted on the title page. 

Following the RO's issuance of an April 2009 Supplemental Statement of the Case, an October 2010 VA examination report was uploaded to the Veteran's Virtual VA electronic folder (e-Folder).  While the Veteran has not waived initial RO consideration of this examination report, the Board finds that referral of this evidence to the originating agency is not required because it contains findings referable to an unrelated disability.  See 38 C.F.R. §§ 19.31, 20.1304 (2011).  Thus, a remand to have the RO initially consider this evidence is not necessary in this instance.  However, the Board finds that a remand is necessary for the reasons discussed below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that additional procedural and substantive development is necessary prior to further appellate review of the claim on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below.

The Veteran seeks service connection for a low back disorder, to include as secondary to his service-connected right foot and right knee disabilities.  

(I) Procedural Development

The Veteran has not been apprised of the information and evidence necessary to substantiate his claim for service connection for a low back disability on a secondary basis, to include by aggravation.   The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 (2011), which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service- connected condition by a service-connected condition. Accordingly, upon remand, the RO/AMC should notify the veteran of the information and evidence not of record that is necessary to substantiate his claim for service-connection for a low back disability on a secondary basis.  (Parenthetically, the Board observes that letters issued to the Veteran from the RO in January and May 2002 address secondary service connection claims for unrelated disabilities).

(ii) Substantive Development

The Veteran contends that his current low back disability is the result of having lifted a helicopter and from a powder burn that he sustained after he was shot by a blank M16 round at close range during military service.  (See VA treatment reports, dated in October 2008 and March 2009). 

The Veteran's service treatment records (STRs) show that in August 1977, he complained of low back pain of two (2) days duration after he had lifted a helicopter.  He denied any radiation of pain or bowel or bladder problems.  A physical evaluation of the lumbar spine was essentially "normal" with the exception of point tenderness at the L1-L2 paralumbar [area].  An assessment of paralumbar strain was entered.  The Veteran returned to the clinic two (2) days later.  At that time, he reported that while he felt better, he still experienced nocturnal [low back] pain.  The examining clinician recommended that the Veteran sleep on the floor until the pain resolved, continue with his exercises and acquire a more firm mattress.  

In May 1984, the Veteran complained of a dull low back pain for the previous two (2) weeks.  He denied any injury to his spine.  An assessment of right lumbosacral strain was entered.  The Veteran was recommended to apply heat to his low back.  In April 1986, the Veteran received treatment for a powder burn to his back after he was shot at close range with a blank M16 round.  An assessment of burn to the back was entered.  In May 1986, the Veteran returned to the clinic for a dressing change for a back burn.  A physical evaluation revealed a three (3) centimeter "erethemics" area to the right lower back that was not sensitive to palpation.  There was no evidence of any oozing or infection in the area of the burn.  An assessment of powder burns was entered.  A December 1986 Medical Board evaluation report reflects that the Veteran's spine was evaluated as "normal."  The MEB referred the Veteran to a Physical Evaluation Board (PEB).  The PEB found the Veteran unfit for military service due to an unrelated orthopedic disability.  

Post-service VA and private treatment records, dating from October 1987 to October 2010, are of record.  A September 2002 VA OTC orthopedic examination report reflects that the Veteran reported having had low back pain for the "last several years."  He denied having sustained any specific injury to the low back.  After a physical evaluation of the low back, the examining physician entered an assessment of low back pain.  The examiner did not provide an opinion as to the etiology of the Veteran's low back pain.  (See September 2002 VA orthopedic examination report).  An October 2004 VA treatment report reflects that the Veteran had diabetes and was being treated for shooting pains to the right foot and numbness that had been present since 1984.  The Veteran specifically complained of pain in the inner aspect of his right foot that was associated with back pain for the previous two (2) years.  The examining clinician entered an impression of L5 radiculopathy, with possible neuropathy.  VA treatment reports, dated in October 2008 and March 2009, reflect that the Veteran complained of low back pain as a result of having sustained a powder burn and from having lifted a helicopter during military service.  In October 2008, the examining clinician entered an impression of back pain in the lumbar spine area, lumbar facet disease with overlying myofascial pain.  
 
In view of the Veteran's STRs that confirm his reports of having received treatment for his low back after he moved a helicopter and sustained a powder burn to his back, as well as post-service evidence of a chronic low back disability, the Board finds that he should be afforded a VA orthopedic examination to determine the etiology of his low back disability, to include whether it is related to the above-cited in-service events.  Further, the examiner should also opine as to whether his current low back disability is etiologically related to, or has been aggravated (permanently worsened) by, his service-connected right knee and right foot disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter addressing the type of evidence needed to support his claim for service connection for a low back disability on a secondary basis and the relative duties of VA and himself in obtaining such evidence.  The elements of a claim under 38 C.F.R. § 3.310 must be outlined. Should the Veteran respond, appropriate action should be taken to obtain records of any treatment cited by him.

2.  Thereafter, schedule the Veteran for a VA orthopedic examination by an appropriate specialist.
   
a. The claims files must be made available to and thoroughly reviewed by the examiner in connection with his or her examination, and he or she must acknowledge such receipt and review in any report generated as a result of their examination.
   
b. The examiner must review the Veteran's statements, as well as service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.
   
c. After reviewing the records, examining the Veteran, and identifying all appropriate symptoms and diagnoses, the examiner must provide medical findings or opinions responsive to the following questions:
   
Did any current low back disability have its onset during, or is it etiologically related to, any incident of military service, to include having moved a helicopter and having sustained power burns to the low back in August 1977 and April 1986, respectively? and,

(ii) Has any currently low back disability been caused, or aggravated (made permanently worse) by, the service- connected right knee and right foot disabilities or aggravated (permanently worsened) beyond its natural progression? and

A complete rationale must be provided for all opinions expressed.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382   (2010

3.  Readjudicate the claim for service connection for a low back disability, to include as secondary to service-connected right knee and right foot disabilities.  If any claim is denied, issue a supplemental statement of the case to the Veteran and his representative that addresses all of the evidence received after issuance of a April 2009 SSOC, and provide them with an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


